NOTE: This disposition is nonprecedential.


United States Court of Appeals for the Federal Circuit
                                      2008-3130

                                   ROSS R. PINA,

                                                            Petitioner,

                                          v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                            Respondent.

      Lorenzo W. Tijerina, of San Antonio, Texas, argued for petitioner.

      Joyce G. Friedman, Attorney, Office of the General Counsel, Merit Systems
Protection Board, of Washington, DC, argued for respondent. With her on the brief
were B. Chad Bungard, General Counsel and Stephanie M. Conley, Acting Assistant
General Counsel.

Appealed from: Merit Systems Protection Board
                     NOTE: This disposition is nonprecedential.

United States Court of Appeals for the Federal Circuit

                                    2008-3130


                                  ROSS R. PINA,

                                                     Petitioner,

                                         v.

                     MERIT SYSTEMS PROTECTION BOARD,

                                                     Respondent.




                                  Judgment


ON APPEAL from the       Merit Systems Protection Board

in CASE NO(S).           DA0752070343-I-1

This CAUSE having been heard and considered, it is

ORDERED and ADJUDGED:

      Per Curiam (NEWMAN, PLAGER, and SCHALL, Circuit Judges).

                         AFFIRMED. See Fed. Cir. R. 36.


                                         ENTERED BY ORDER OF THE COURT




DATED November 25, 2008                  /s/ Jan Horbaly
                                         Jan Horbaly, Clerk